Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Chan on 3/21/22.
The application has been amended as follows: 
In claim 1 (as submitted on 11/22/19):
Line 2, “back body, two” has been amended to –back body and two--;
Lines 3-4, “said floatable back body, and two floatable…said floatable back body; and” has been amended to –said floatable back body; --;
Lines 5-8, “a wearing mechanism which comprises a belly lock provided at said floatable side wings for retaining said floatable back body at a back of the pet so as to retain said floatable side wings at two sides of the pet, and a collar lock provided at said floatable collar arms to form a 
In claim 2 (as submitted on 11/22/19):
Lines 2-3, “two belly flaps extended from…overlapping at a belly of the pet and” has been deleted.
In claim 7 (as submitted on 11/22/19):
Line 1, “said jacket body further comprises two floatable collar arms frontwardly extended from said floatable back body and said wearing mechanism further comprises a collar lock provided at said floatable collar arm to form a floatable collar loop for encirculing around a collar of the pet, wherein” has been inserted after “claim 1, wherein”.
In claim 8 (as submitted on 11/22/19):
Line 1, “said jacket body further comprises two floatable collar arms frontwardly extended from said floatable back body and said wearing mechanism further comprises a collar lock provided at said floatable collar arm to form a floatable collar loop for encirculing around a collar of the pet, wherein” has been inserted after “claim 5, wherein”.
In claim 13 (as submitted on 11/22/19):
Line 1, “said jacket body further comprises two floatable collar arms frontwardly extended from said floatable back body, wherein” has been inserted after “claim 1, wherein”.
In claim 18 (as submitted on 11/22/19):
         Lines 1-6, “in claim 1, further comprising a pet hair trapping prevention unit for preventing pet hairs being trapped by said wearing mechanism, wherein said pet hair trapping preventing unit comprises two collar covering flaps extended from two edges of one of said floatable collar arms and arranged to outwardly fold on another said floatable collar arm when said floatable collar arms are overlapped with each other so as to cover and hide said collar lock” has been amended to --in claim 1, wherein said jacket body further comprises two floatable collar arms frontwardly extended from said floatable back body and said wearing mechanism further comprises a collar lock provided at said floatable collar arm to form a floatable collar loop for encircling around a collar of the pet, wherein said pet hair trapping preventing unit comprises two collar covering flaps extended from two edges of one of .
In claim 19 (as submitted on 11/22/19):
         Lines 1-6, “in claim 7, further comprising a pet hair trapping prevention unit for preventing pet hairs being trapped by said wearing mechanism, wherein said pet hair trapping preventing unit comprises two collar covering flaps extended from two edges of one of said floatable collar arms and arranged to outwardly fold on another said floatable collar arm when said floatable collar arms are overlapped with each other so as to cover and hide said collar lock” has been amended to --in claim 7, wherein said pet hair trapping preventing unit comprises two collar covering flaps extended from two edges of one of said floatable collar arms and arranged to outwardly fold on another said floatable collar arm when said floatable collar arms are overlapped with each other so as to cover and hide said collar lock--.
Claims 20 and 21 have been canceled.
For conclusion, claims 1-19, 22 and 23 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a motivation to provide a life jacket for a pet having the combination of structural limitations, especially a pet hair trapping preventing unit for preventing pet hairs being trapped by said wearing mechanism, wherein said pet hair 
KR 20170003868, Hansen (US 2017/0305515) and Cannici et al. (US 2014/0045395) disclose a similar pet life jacket as the claimed invention.  However, the prior arts lack the teaching as mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.